TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-15-00434-CV



                               In re H.L. “Larry” Gardner, Jr.


                    ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                           MEMORANDUM OPINION


              On July 15, 2015, relator H.L. “Larry” Gardner, Jr. filed his petition for writ of

mandamus and motion for temporary relief. See Tex. R. App. P. 52.8, 52.10. The real parties in

interest, Tracen Gardner, Sasa Watt, and Anne Clare, filed a response to the motion for temporary

relief on the same day. Having reviewed the petition and the record and the motion for temporary

relief and the response, we deny the motion and the petition for writ of mandamus.



                                            __________________________________________

                                            Cindy Olson Bourland, Justice

Before Justices Puryear, Goodwin, and Bourland

Filed: July 15, 2015